*60ORDER OF THE COMMISSION OF JUDGES.
This matter came to be reviewed by a commission of five judges appointed by the Supreme Court of Ohio pursuant to Gov.Jud.R. II(5)(E)(1) and R.C. 2701.11.
The commission members are as follows: Judges James A. Brogan, Chair; Cynthia Lazarus, James Sherck, Jon Spahr, and Thomas Swift.
The complaint filed against respondent, Judge Robert C. Roberts, alleged that Judge Roberts in the course of a judicial campaign for the office of judge of the Court of Appeals for the Seventh District disseminated campaign material implying that he currently holds the judicial office of court of appeals judge when in fact he is not an incumbent. The complainant, Edwin Romero, alleged that this conduct by Judge Roberts violated Canon 7(B)(2)(f), Canon 7(D)(1), and Canon 7(E)(1).
Romero also alleged that Judge Roberts in the same campaign circulated campaign literature which implied that the legal community in the eight counties within the appellate district had endorsed his candidacy when only the Mahoning County Bar Association had endorsed his candidacy. Romero contended this conduct by Roberts violated Canon 7(D)(8).
The complaint was heard by a panel of the Board of Commissioners on Grievances and Discipline on October 23, 1996 and the panel found that Judge Roberts had acted with reckless disregard when he used a campaign lapel sticker which implied that he was an incumbent judge on the Seventh District Court of Appeals. (See Exhibit A.) 
The panel also found that Roberts’s campaign literature that stated “the legal Community says Only County Court Judge Bob Roberts is qualified to be Judge of the 7th District Court of Appeals” violated Canon 7(D)(8) because it falsely stated the source of an endorsement by an organization. The panel found that Roberts acted with reckless disregard for the truth of this statement because he knew that only the Mahoning County Bar Association had endorsed his candidacy-
*61The commission was convened on November 26, 1996 to review the report of the panel and the transcript of the proceedings. The respondent and complainant were permitted the opportunity to file additional briefs to those previously submitted.
After careful consideration, the majority of the commission finds that the complainant has failed to prove by clear and convincing evidence that the respondent violated the judicial canons by circulating the lapel stickers. (See Exhibit A.)
Canon 7(B)(2)(f) provides that a judge or judicial candidate shall not “[k]now-ingly misrepresent his or her * * * present position * * *.” Canon 7(D)(1) provides that a judicial candidate shall not knowingly or with reckless disregard “[u]se the title of an office not currently held by a judicial candidate in a manner that implies that the judicial candidate does currently hold that office[.]” Canon 7(E)(1) provides that a judicial candidate shall not knowingly or with reckless disregard distribute information knowing the information to be false, or with reckless disregard of whether or not it was false, or if true, would be deceiving or misleading to an ordinary person.
The respondent argues that the lapel sticker did not imply that he currently holds the office of court of appeals judge. In the alternative he argues that even if the sticker was potentially misleading in that respect, he did not act with reckless disregard to the Canon’s requirements.
The lapel sticker in question (Exhibit A) is circular in three colors, red, black, and white. The words “For Court of Appeals Judge” are separated from respondent’s name, Roberts, by a line and stars in a different color than the wording. While the lapel sticker is potentially misleading, we cannot say that the respondent acted knowingly or recklessly in circulating the lapel sticker.
We cannot, however, say the same as to the campaign literature which Roberts circulated stating he was endorsed by the “legal community” in the appellate district. Roberts admitted that only the Mahoning County Bar Association endorsed his candidacy and there were seven other counties in the district. Canon 7(D)(8) provides that a judicial candidate shall not knowingly or with reckless disregard “falsely state the endorsement of * * * [an] organization * * We find clear and convincing evidence that the respondent violated Canon 7(D)(8).
The panel previously recommended that the respondent be fined $250 and pay the costs of this proceeding. We hereby fine the respondent $125 and costs are assessed to the respondent.

So ordered.

*62Brogan, Sherck, Spahr and Swift, JJ., concur.
Lazarus, J., concurs in part and dissents in part.